tcmemo_2008_115 united_states tax_court walter oliver melvin petitioner v commissioner of internal revenue respondent docket no filed date walter oliver melvin pro_se lynn m curry for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to a dollar_figure alimony deduction unless otherwise indicated all section references are to the internal_revenue_code in effect for findings_of_fact some of the facts have been stipulated and are so found at the time of filing the petition petitioner resided in florida on date petitioner was married to barbara ann melvin barbara two children were born of this marriage during the marriage petitioner was a practicing lawyer in north carolina in a date judgment of divorce issued by the general court of justice cumberland county north carolina petitioner and barbara were divorced and among other things petitioner was ordered under n c gen stat ann sec repealed to pay barbara dollar_figure a month or a total of dollar_figure a year in permanent alimony petitioner also was ordered to pay barbara other funds and to transfer to barbara certain real and personal_property of the marriage consequently petitioner transferred significant property and funds to barbara but none in on his federal_income_tax return petitioner claimed a dollar_figure deduction under sec_215 for alimony paid to barbara opinion under sec_71 the term alimony is defined as among other things a payment in cash sec_215 provides that alimony deductions are allowed for payments paid during a taxpayer’s taxable_year the regulations under sec_215 provide that alimony deductions are allowed for payments actually paid_by the taxpayer during his taxable_year sec_1_215-1 income_tax regs petitioner acknowledges that he did not pay barbara any alimony in petitioner however claims that the significant funds and property that he transferred to barbara in included advance alimony payments of dollar_figure for each subsequent year including a dollar_figure advance_payment of alimony for petitioner’s claimed dollar_figure alimony deduction for is based on this alleged advance_payment coleman v commissioner tcmemo_1988_442 is an analogous case therein a divorced wife sought to allocate alimony arrearages received in to earlier years we concluded that she was required to report all of the alimony received in in her income petitioner refers us to 86_f3d_982 10th cir revg 102_tc_61 and 102_f3d_842 6th cir affg tcmemo_1995_183 neither case is in point hawkins involved the question of whether a marital settlement agreement incorporated into a divorce decree constituted a qualified_domestic_relations_order hoover involved the question of whether payments terminated upon an ex-spouse’s death so as to qualify as alimony neither case supports the dollar_figure alimony deduction petitioner claims for petitioner is not entitled to the claimed dollar_figure alimony deduction for to reflect the foregoing decision will be entered for respondent
